MEMORANDUM, DECISION & ORDER
McAVOY, Chief Judge.
On February 24, 1994 this court issued an order denying defendants’ motion to vacate income executions issued against them and to stay enforcement proceedings pursuant to Fed.R.Civ.P. 69. Defendants now move for reconsideration of this decision pursuant to Fed.R.Civ.P. 59.
A court is justified in reconsidering its previous ruling if: (1) there is an intervening change in the controlling law; (2) new evidence not previously available comes to light; or (3) it becomes necessary to remedy a clear error of law or to prevent obvious injustice. Larsen v. Ortega, 816 F.Supp. 97, 114 (D.Conn.1992). The defendants make this motion for reconsideration based on the same reply papers they submitted during the original proceedings and present no new law or facts which were not available at that time. Claiming unfairness in the timing of the submission of papers during the original motion, defendants seek to have the arguments which were presented in their reply papers to the original motion considered now.
The defendants’ motion seeking an order to show cause was filed on January 25, 1994. According to the court’s order of January 26, 1994, the original hearing in this matter was scheduled for February 4, 1994 and plaintiff was to serve opposition papers by February 1, 1994. Plaintiff thereafter was granted permission by the court to file opposition papers on February 2, 1994. Due to changes in the court’s calendar, the hearing was rescheduled for February 8, 1994. At the time of the hearing on February 8, *301994, defendants presented reply papers to plaintiffs opposition. At no time prior did the defendants seek to file these reply papers with the court, nor did they inquire as to the proper timing for filing a reply. Despite the untimeliness, defendants were allowed to, and did, present the arguments contained in their reply papers at oral argument. The court rejected these arguments and in its order dated February 24,1994, denied defendants’ motions.
Therefore, it is clear that defendants have presented no circumstances which would warrant reexamination or modification of the court’s order of February 24, 1994. Larsen, 816 F.Supp. at 114. The basis for reconsideration presented by the defendants has been previously argued and rejected by the court. Thus, reconsideration is denied.
IT IS SO ORDERED.